Exhibit (a)(1)(iv) Form of Notice of Withdrawal of Tender NOTICE OF WITHDRAWAL OF TENDER Regarding Units of CPG JPMORGAN ALTERNATIVE STRATEGIES FUND, LLC Tendered Pursuant to the Offer to Purchase Dated December 21, 2012 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY GEMINI FUND SERVICES, LLC EITHER BY MAIL OR FAX BY, THE END OF THE DAY ON TUESDAY, JANUARY 22, 2013, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED. Complete This Notice Of Withdrawal And Fax Or Mail To: CPG JPMorgan Alternative Strategies Fund, LLC c/o Gemini Fund Services, LLC 4020 S. 147th Street, Suite 2 Omaha, Nebraska 68137 Attn:Tender Offer Administrator Fax:(402) 963-9094 For additional information: Phone:(212) 317-9200 To assure good delivery, please send this Notice of Withdrawal to Gemini Fund Services, LLC and not to your broker or dealer or financial advisor. You are responsible for confirming that this Notice is received by Gemini Fund Services, LLC.To assure good delivery, please send this page to Gemini Fund Services, LLC and not to your broker or dealer or financial advisor. If you fail to confirm receipt of this Notice, there can be no assurance that your withdrawal will be honored by the Fund. Ladies and Gentlemen: Please withdraw the tender previously submitted by the undersigned in a Letter of Transmittal. CPG JPMORGAN ALTERNATIVE STRATEGIES FUND, LLC FOR INDIVIDUAL INVESTORS AND JOINT TENANTS: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Investor: Joint Tenant Signature: (If joint tenants, both must sign.) (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Joint Tenant: FOR OTHER INVESTORS: Print Name of Investor: Signature: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Signatory and Title: Co-Signatory if necessary: (Signature of Owner(s) Exactly as Appeared on Investor Certification)/Date Print Name of Co-Signatory and Title:
